DAVIS, Judge.
Saul Garcia challenges the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Garcia, enjoying the benefits of the mailbox rule1, technically filed his motion for voluntary dismissal before the trial court ruled on his rule 3.800(a) motion. Thus, the trial court should have set aside its order denying *714Garcia’s rule 3.800(a) motion, as it was prematurely rendered, and granted Garcia’s motion to dismiss. See Long v. State, 861 So.2d 531 (Fla. 1st DCA 2003).
Accordingly, we reverse the trial court’s order denying Garcia’s rule 3.800(a) motion and remand with directions to grant Garcia’s motion for voluntary dismissal.
Reversed and remanded.
NORTHCUTT and STRINGER, JJ., Concur.

. See Fla. R.App. P. 9.420(a)(2); Bulley v. State, 857 So.2d 237 (Fla. 2d DCA 2003).